PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/988,716
Filing Date: 14 Dec 2010
Appellant(s): Murashige et al.



__________________
Andrew G. Melick
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/07/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Rejection Office action dated 7/10/2020 (“FOA”) from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  Appellants’ numbering in the Appeal Brief is followed as much as possible.  

(2) Response to Argument
A.   REJECTION OF CLAIMS 1-3, 8 AND 10-15 UNDER 35 U.S.C. § 103 AS BEING UNPATENTABLE OVER VERLINDEN IN VIEW OF SHIGEO AS EVIDENCED BY HAWINKELS, ENGINEERING TOOLBOX AND CHERIC 
A-1 Appellants’ Argument 
Appellants submit that the rejection of claims 1-3, 8 and 10-15 under 35 U.S.C. § 103(a) as being unpatentable over Verlinden (WO 99/21707Al) in view of Shigeno (JP 2003-212600, Machine Translation), as evidenced by Hawinkels (Fatigue Crack Propagation in Polycarbonate, Eindhoven University of Technology, Aug. 2011, pp. 1-36), Engineering Toolbox (Elastic Properties and Young Modulus for some Materials, retrieved 1/4/2013, pp 1-10) and Cherie (Transition Temperature, retrieved 1/3/2012, www.cheric.org/ippage/d/ipdata/ 2001/0l/file/d200101-601.pdf, pp 1-21) should be reversed and withdrawn.  
	Appellants submit that Verlinden in view of Shigeno as evidenced by Hawinkels, Engineering Toolbox and Cherie does not teach or suggest "the first resin layer and the 
The support, which according to the present invention is laminated to the borosilicate glass, can be paper or metal and more preferably an organic resin such as cellulose acetate, poly(vinyl acetal), polystyrene, polycarbonate (PC), poly( ethylene terephthalate) (PET), polyethylene, polypropylene, polyethersulphone (PES), polydicyclopentadiene (PDCP) or copolymers thereof, e.g. a copolymer of acrylonitrile, styrene and butadiene.   (See Verlinden, page 8).
Appellants conclude thus, Verlinden discloses a broad range of possible materials for the support such as paper, metal and organic resin.  Verlinden provides no disclosure regarding the modulus of elasticity of the support.  However, the Examiner takes the position that "as evidenced by Engineering Toolbox, the modulus of elasticity for polycarbonate is 2.6 GPa." (Office Action, July 10, 2020, page 3).  Appellant argues it appears that the Examiner's position is that when selecting polycarbonate resin from the broad range of possibilities of materials for the support, the claimed modulus of elasticity is inherently satisfied because the modulus of elasticity of polycarbonate is 2.6 GPa.  In this case, the Examiner selected polycarbonate resin from the broad range of materials for the support materials disclosed in Verlinden and cited Engineering Toolbox for teaching a polycarbonate having a modulus of elasticity of 2.6 GPa.  
(A-1) Response to Argument
As noted in the Response to Arguments section of the FOA, Verlinden is the primary reference and fairly discloses polycarbonate as a support substrate. No motivation is required to select polycarbonate from the list of supports, as it is fairly disclosed.  Further, Verlinden discloses that "PET, PC, PES, PDCP are highly preferred" (Verlinden, page 8).  Therefore polycarbonate is one of only four resins that is highly preferred as a support, and four does not constitute a broad range of possible materials or a long list or a huge disclosure. 
A-2 Appellants’ Argument 
Appellants submitted evidence to demonstrate that not all polycarbonate resins have a modulus of elasticity of 2.6 GPa.  Specifically, Applicant cited the machine translation of JPH09-255864 (submitted with Response filed March 26, 2020).  As seen in paragraphs [0026] to [0068] of JPH09-255864, Embodiments 1 through 8 and Comparative Examples 1 through 5 include polycarbonate resins. Translated Table 1 shown at page 10 of the document shows the modulus of elasticity of Embodiments 1 through 8 and Comparative Examples 1 through 5. The modulus of elasticity in Table 1 is shown in units of 104 kgf/cm2.  As acknowledged in the Office Action dated July 10, 2020 at page 10, the unit of 104 kgf/cm2 approximately converts to 1 GPa.  Thus, the modulus of elasticity values shown in the translated Table 1 of JPH09-255864 are almost all below 1.50 GPa.  Only one example (Comparative Example 1: 1.54 GPa) shows a modulus of elasticity at or above 1.5 GPa.  The range of values in translated Table 1 is 0.91 to 1.54 GPa. Thus, translated Table 1 of JPH09-255864 demonstrates 
Appellants cite Par Pharmaceutical, Inc. v. TWI Pharmaceuticals, Inc., 773 F.3d 1186, 1195-1196 (Fed. Cir. 2014) that reliance on inherency requires that a missing claim feature is necessarily present in the prior art. Par Pharmaceutical, Inc. v. TWI Pharmaceuticals, Inc., 773 F.3d 1186, 1195-1196 (Fed. Cir. 2014).  Inherency may not be established by probabilities or possibilities. Id. at 1195 citing Hansgirg v. Kemmer, 26 C.C.P.A. 937, 102 F.2d 212, 214 (1939).
Appellants conclude therefore, when selecting the polycarbonate resin as the support material in Verlinden, the claimed modulus of elasticity at 25°C of 1.5 GPa to 10 GPa is not necessarily satisfied, and the modulus of elasticity of the resin layers recited in claims 1 and 13 is not inherently satisfied by Verlinden.  
	Appellants submit that further to the Examiner’s position that the modulus of elasticity values shown in Table 1 of JPH09-255864 represent values drawn to polycarbonate compositions which further include silicone oil and polypropylene resin, and are not values for polycarbonate alone (Office Action, page 10), Appellants contend that the amount of the additives used in each example of JPH09-255864 is small and the additives do not significantly affect the modulus of elasticity.  For Example, Embodiment 1 described in paragraph 26 discloses a polycarbonate resin in an amount of 2.2 kg (100 weight part), and an amount of Silicone concentrate of 68 g.  Also the silicone concentrate is a mixture of 50 parts by weight of hyperviscous dimethyl silicone oil and 50 parts by weight of acrylic nitrile butadiene styrene resin.  Therefore in terms of 100 weight parts of polycarbonate resin, the amount of the silicone concentrate is 3 
(A-2) Response to Argument
	Prior to responding to Appellants’ arguments above, it is noted that in order to meet the claimed modulus of elasticity, on page 3 of the FOA, it was noted that as evidenced by Engineering Toolbox, the modulus of elasticity for polycarbonate is 2.6 GPa. Also as set forth on page 10 of the FOA, regarding Appellants’ evidence reference JPH09-255864, it was stated that such evidence was not persuasive give that while Appellants claim the reference discloses modulus values of 10 GPa or greater (which, it must be noted, 10 GPa is within the claimed range), the values cited in the Table in reference JP H09-255864 are drawn to polycarbonate compositions which further include silicone oil and propylene resin, and are not values for polycarbonate alone.  
	In response to Appellants’ arguments in section A-2 above regarding JPH09-255864, the evidence and argument of Appellant that small amounts of additives used in JPH09-255864 do not significantly affect the modulus of elasticity of the polycarbonate resin (“PC”) is actually refuted by the evidence submitted by Appellants.  From ¶s 0026, 0036 and Table 1, the evidence of English language machine translation of JPH09-255864 shows, as summarized in the table below, a comparison of the modulus of elasticity between embodiment 1 and embodiment 3 showing a decrease 2.  
 

PC type
PC amount grams
Additive type
Additive amount grams
Modulus of elasticity GPa/kgf/cm2
Embodiment 1
G3130PH
2,200
BY 27 007
68
1.05/10,500
Embodiment 3
G3130PH
2,200
BY 27 007
112
0.94/9,400
Additive Difference 



44 

Modulus of elasticity difference




1,100



A-3 Appellants’ Argument 
	Appellants argue that the Examiner also appears to take the position that the modulus of elasticity values in JPH09-255864 are close enough to the claimed values to establish obviousness of the claimed modulus of elasticity limitation. (Office Action, pages 10-11).  Appellants submit that the claimed modulus of elasticity of the resin layers would not have been obvious from Verlinden take alone or in combination with the other cited references.  The Examiner relied on Engineering Toolbox only as evidence to support inherency, and Applicant relied on JPH09-255864 as evidence of noninherency.  The Examiner did not provide a rationale or reasoned explanation for combining the teachings of Verlinden and either Engineering Toolbox or JPH09-255864 as required by KSR.  Furthermore Appellants submit that Verlinden does not disclose a problem to provide a transparent substrate which is excellent in dimensional stability, which significantly prevents the progress of a crack in an inorganic glass and the 
(A-3) Response to Argument  
	In response, the rationale or reasoned explanation is the polycarbonate itself in Verlinden as evidenced by Engineering Toolbox has an elastic modulus of 2.6 GPa as an inherent property of the polycarbonate.  Inherency may supply a missing claim limitation in an obviousness analysis. See, e.g., Alcon Research, Ltd. v. Apotex Inc., 687 F.3d 1362, 1369 (Fed. Cir. 2012) (finding a claimed result inherent in the otherwise obvious method of applying a known composition in a human eye); In re Kao, 639 F.3d 1057, 1070 (Fed. Cir. 2011) (“This is not a case where the Board relied on an unknown property of prior art for a teaching. Rather, [the prior art’s] express teachings render the claimed controlled release oxymorphone formulation obvious, and the claimed ‘food effect’ adds nothing of patentable consequence.”); In re Kubin, 561 F.3d 1351, 1357 (Fed. Cir. 2009) (finding that a recited binding property was inherent where the prior art taught that the protein itself was obvious in view of the prior art and stating that “[e]ven if no prior art of record explicitly discusses the [limitation], [applicant’s] application itself instructs that [the limitation] is not an additional requirement imposed by the claims on the [claimed invention], but rather a property necessarily present in [the claimed invention]”).  Further, it is agreed that the rejection of record only used Engineering 
	Furthermore regarding Verlinden not disclosing a problem to provide a transparent substrate which is excellent in dimensional stability, which significantly prevents the progress of a crack in an inorganic glass and the rupture of the inorganic glass, and which is excellent in flexibility and not concerned with the modulus of elasticity of the resin layer, and therefore, would not have been obvious to specify the modulus of elasticity of the resin layer as in the claimed invention, Verlinden is the primary reference.  As Verlinden fairly discloses polycarbonate, it need not be recognized by the reference as having the same qualities of flexibility and dimensional stability, as it is considered to inherently possess those, absent evidence to the contrary.  Additionally, the reference need not teach selecting polycarbonate specifically for flexibility and dimensional stability.  It is noted that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977,987, 78 USPQ2d 1329, 1336(Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 113, 173 USPQ 560 (CCPA 1972)
(discussed infra); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).  In this case, the reference fairly teaches thicknesses that result in an overlapping of the claimed thickness ratios. Therefore, it would have been 

 B. REJECTION OF CLAIMS 5 AND 16 UNDER 35 U.S.C. § 103(A) AS BEING UNPATENTABLE OVER VERLINDEN IN VIEW OF SHIGENO, AND FURTHER IN VIEW OF MATSUMI AND ROSENSTIEL
B-1 Appellants’ Argument 
	Appellants submit that Claims 5 and 16 depend, either directly or indirectly from claim 1.  Thus, for the reasons above regarding the patentability of claim 1 over Verlinden in view of Shigeno as evidenced by Hawinkels, Engineering Toolbox and Cherie, it is respectfully submitted that the rejection of claims 5 and 16 under § 103 as being unpatentable over Verlinden in view of Shigeno, and further in view of Matsumi and Rosenstiel are also reversed and withdrawn.   
(B-1) Response to Argument
	Acknowledgement is made that the patentability of Claims 5 and 16 are not separately argued and depend as dependent claims on the patentability of the independent claims 1 and 13, respectfully, which are obvious from Verlinden in view of Shigeo as evidenced by Hawinkels, Engineering toolbox and Cheric.   
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KENNETH J STACHEL/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        


/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787    

/Jennifer McNeil/Primary Examiner, TC 1700                                                                                                                                                                                                                                                                                                                                                                                                            

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.